Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to After Final Consideration Program Request
The after final consideration program request filed on May 18, 2022 has been entered.

Response to Amendment
The amendment filed on May 18, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 11 and 20 have been acknowledged.
In view of the amendment of claims 1, 11 and 20, Applicant each independent claim to specific “a given shape” having the first resolution. Accordingly, the 35 U.S.C. 112 rejections of claims 1-20 have been withdrawn.

Response to Arguments
Applicant’s arguments, see pages 8-10 of Remarks, filed May 18, 2022 have been fully considered and are persuasive. Upon further consideration and additional prior art reference search, Examiner has not discovered any additional prior art which fully teaches the pending claims. Accordingly, the Application is in condition for allowance.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 11 and 20 are directed a method/a non-transitory computer readable media/a system for solving a topology optimization problem when designing a three-dimensional object. More specifically, each independent claim requires converting a first shape having a first resolution and representing the 3D object to a coarse shape having a second resolution that is lower than the first resolution; computing coarse structural analysis data based on the coarse shape; and generating, via a trained machine learning model, a second shape having the first resolution and representing the 3D object based on the first shape and the coarse structural analysis data, wherein the trained machine learning model modifies a portion of a given shape having the first resolution based on structural analysis data having the second resolution. 
Examiner has received the previous office action and the cited prior art references. The cited prior art references do not disclose all limitations of the claims, as applicant argued.
Examiner has completed the additional search. However, the new search results and the prior art references cited in the previous Office Action failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the above limitations recited in claims 1, 11 and 20. Accordingly, claims 1, 11 and 20 are allowed.

Dependent claims 2-10 depend from independent claim 1, dependent claims 12-19 depend from independent claim 11. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616